DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.       The rejection of claims 15, 18-20, 22, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takaaki (JP 11-224676) (machine translation previously provided) in view of
Berthereau et al. (US 2010/0248928) is withdrawn.
The rejection of claims 15, 18-20, 22, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takaaki (JP 11-224676) (machine translation previously provided) in view of Seward III et al., “Phase Separation in the System BaO-SiO2,” J. American Ceramic Society, Vol. 51, No. 5, pp.278-285, May 1968 (copy previously provided; hereinafter “Seward”) is withdrawn.
The rejection of claims 15, 18-20, 22, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takaaki (JP 11-224676) (machine translation previously provided) in view of Lara et al., “Sintering of glasses in the system RO-Al2O3-BaO-SiO2 (R=Ca, Mg, Zn) studied by Solid State Ionics 170 (2004) 201-208 (copy previously provided) is withdrawn.            
The rejection of claims 15, 18-20, 22, and 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takaaki (JP 11-224676) (machine translation previously provided) is withdrawn.
Allowable Subject Matter
3.	Claims 15, 18-20, 22, and 24 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations as presented in independent claim 15. 
	The specificity of the additive containing at least one silicon and alkaline earth-metal-containing compound V1 comprising a minimum of SiO2, BaO, Li2O, P2O5, and Al2O3 in the specific ranges presented (with other components optionally presented based on zero being included within their respective ranges); MgO + BaO + CaO > 20; the molar ratio range specified for one or more alkaline earth metal oxides to silicon dioxide; and the provision that the compound V1 does not contain any B2O3 presents a novel composition utilized as an additive in a liquid electrolyte of an electrochemical energy storage not found in the state of the prior art, wherein the specificity of the combination of components and their ranges is not taught by Takaaki or any other references previously applied.  Accordingly, the rejections have been withdrawn and the claims allowed.  No other prior art was found to remedy the deficiencies of the prior art previously applied in the updated search; however, the following references are considered pertinent to the field of endeavor:  Sugeno (US 5,168,019) and Peuchert et al. (US 2013/0136981).

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729